PER CURIAM:
Indian Mountain Coal Company and Old Republic Insurance Company seek review of the Benefits Review Board’s decision and order affirming the administrative law judge’s award of black lung benefits pursuant to 30 U.S.C. §§ 901-945 (2006). Our review of the record discloses that the Board’s decision is based upon substantial evidence and is without reversible error. Accordingly, we deny the petition for review for the reasons stated by the Board. Indian Mountain Coal Co. v. Director, Office of Workers’ Compensation Programs, No. 09-0180-BLA (BRB Sept. 23, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.